DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claims 12-25 are pending in this application, Claim 19-25 are acknowledged as withdrawn, Claims 12-18 were examined on their merits.



Terminal Disclaimer

The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 8,431,357, US 9,063,154, US 9,506,931 and US 10,082,511 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the Double-Patenting rejections set forth in the prior action have been withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/23/2020, with respect to the prior rejections under Non-statutory Double Patenting have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12-17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both cited in the IDS, and as evidenced by Wolford et al. (2011).

Finney et al. teaches a method for measuring the transport of copper from a cell comprising:  providing HMVEC cells which are loaded with copper (inherently having a characteristic XRF signal of 8.04 KeV), the cells inherently comprising an enclosed volume substantially bounded by a physical barrier (cell membrane) capable of comprising copper wherein the copper is capable of traversing the cell membrane and wherein the rate of traversing is controlled by application of VEGF and bFGF which induce copper to traverse the cell membrane;
unloading (extracellularly translocating) a portion of the copper from the living cells by stimulating angiogenesis with VEGF and bFGF;
and measuring the unloaded and cell-retained copper with x-ray fluorescence /cm(XRF) microscopy, wherein the cells are retained (immobilized) in the beam path by grids or windows (scaffolds) coated with MATRIGEL™, a collagen comprising the basement membrane of gelatin (collagen) (Pg. 2248, Fig. 1 and Column 2, Lines 1 -20), and reading on Claims 12, 13, 14 and 17.

Wolford et al. teaches that HMVEC cells contain copper in the µg/cm2 concentrations (Pg. 389, Fig. 1), therefore if the cells contain at least 0.00001 µg or more they meet the claimed limitation of “at least 10 picograms of the analyte”.

et al. were discussed above.

Finney et al. did not teach a method wherein the x-ray fluorescence method uses an energy-dispersive x-ray fluorescence spectrometer equipped with a microfocus x-ray tube, as required by Claim 12.

Bjeoumikhov et al. teaches that scanning electron microscopes are equipped with either energy-dispersive or wavelength-dispersive spectrometers (Pg. 493,
Column 1, Lines 4-6) and teaches a modular attachment for the microscope comprising a low-power microfocus x-ray tube (Pg. 493, Column 1, Lines 25-27).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Finney et al. for measuring analyte transport from cells using XRF to utilize the energy-dispersive spectrometer with a microfocus x-ray tube of Bjeoumikhov et al. because the selection of a microscope with either energy-dispersive (and comprising microfocus x-ray tubes as taught by Bjeoumikhov) or wavelength-dispersive spectrometers is no more than choosing from a finite number of identified, predictable solutions (energy-dispersive or wavelength dispersive XRF spectrometer equipped microscopes) with a reasonable expectation of success (XRF elemental analysis).  




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

Those of ordinary skill in the art prior to the instant invention would have been motivated to make this modification based on the availability of equipment and artisan preference.  There would have been a reasonable expectation of success in making this modification because Finney et al. generally teaches the use of XRF measurement and Bjeoumikhov teaches that microscopes can be equipped with either energy-dispersive or wave length dispersive XRF spectrometers.

With regard to Claims 15 and 16, it is inherent in the combined method of Finney et al. and Bjeoumikhov et al. that: the cells incorporate an amount of copper such that a population of cells within a volume defined by the area of the x-ray fluorescence excitation beam that is incident on the cells and a depth of five times the 1/e attenuation depth for at least one characteristic x-ray signal of the copper in water contains at least 10 picograms of copper (as suggested by Wolford et al. above); 


There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999)

Response to Arguments

Applicant's arguments filed 07/29/2020 have been fully considered but they are not persuasive. 






This is not found to be persuasive for the following reasons, the reference clearly teaches the biological cells are living throughout the VEGF and bFGF induced unloading of the copper analyte and only prior to measurement of the analyte are the cells exposed to fixative.  Therefore, the cited prior art makes obvious the claimed invention for reasons of record set forth both above and in the prior action.

The Applicant argues that Bjeoumikhov does not cure the alleged deficiencies of Finney, noting that the reference is drawn to modifying scanning electron microscopes (SEMs) in order to provide for greater sensitivity.  Applicant notes that the instant invention is drawn to XRF and therefore the ordinary artisan would not look to a SEM reference to remedy the alleged deficiencies of Finney, whom uses XRF.  Applicant concludes that the ordinary artisan would appreciate the visualization sensitivity and quantification allegedly already taught by Finney would see no benefit in combining with Bjeoumikhov whom seeks to make SEMs more sensitive (Remarks, Pg. 6, Lines 26-31 and Pg. 7, Lines 1-6).

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the basis for the rejection in the prior rejection and above was that:  Finney et al. did not teach a method wherein the x-ray fluorescence method uses an energy-dispersive x-ray fluorescence spectrometer equipped with a microfocus x-ray tube.  Bjeoumikhov et al. teaches that scanning electron microscopes are equipped with either energy-dispersive or wavelength-dispersive spectrometers and teaches a modular attachment for the microscope comprising a low-power microfocus x-ray tube.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Finney et al. for measuring analyte transport from cells using XRF to utilize the energy-dispersive spectrometer with a microfocus x-ray tube of Bjeoumikhov et al. because the selection of a microscope with either energy-dispersive (and comprising microfocus x-ray tubes as taught by Bjeoumikhov) or wavelength-dispersive spectrometers is no more than choosing from a finite number of identified, predictable solutions (energy-dispersive or wavelength dispersive XRF spectrometer equipped microscopes) with a reasonable expectation of success (XRF elemental analysis).  

12-18 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both cited in the IDS, and as evidenced by Wolford et al. (2011), as applied to Claims 1-17 above, and further in view of Yellepeddi et al. (US 5,406,608).

The teachings of Finney et al. and Bjeoumikhov et al. were discussed above.

Neither reference taught wherein the x-ray fluorescence is measured using an x-ray fluorescence spectrometer that comprises an x-ray excitation source capable of emitting polychromatic x-rays such that the measured spectrum of x-rays from a hydrocarbon sample comprises x-rays having at least two different energies separated by at least 0.5 keV, as required by Claim 18.

Yellepeddi et al. teaches that accurate elemental information may be obtained by use of the phenomenon of x-ray fluorescence (XRF). Bombardment of a sample by an x-ray beam causes the emission of secondary x-rays with wavelengths characteristic of the constituent elements of the material. The production of secondary x-rays is determined by the electronic structure of the material which varies from element to element. In order to construct an x-ray spectrometer that is useful over a range of elements it is necessary to use a polychromatic x-ray source producing a wide range of x-ray wavelengths (Column 1, Lines 52-63).

et al. of measuring cellular transport of copper by x-ray fluorescence microscopy, to utilize an x-ray fluorescence spectrometer comprising an x-ray excitation source capable of emitting polychromatic x-rays as taught by Yellepeddi et al. because this is no more than the use of a known technique (polychromatic x-ray fluorescence spectrometer) to improve a similar method/device (x-ray fluorescence spectrometer) in the same way (elemental analysis over a range of elements).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, that is, detection of metal analytes by x-ray fluorescence.

Response to Arguments

Applicant's arguments filed 07/29/2020 have been fully considered but they are not persuasive. 


This is not found to be persuasive for the following reasons, Yellepeddi was cited only because neither Finney or Bjeoumikhov taught wherein the x-ray fluorescence is measured using an x-ray fluorescence spectrometer that comprises an x-ray excitation source capable of emitting polychromatic x-rays such that the measured spectrum of x-rays from a hydrocarbon sample comprises x-rays having at least two different energies separated by at least 0.5 keV.  For reasons of record set forth above and in the prior action, the combination of references makes obvious the claimed invention.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 













/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/21/2021